DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2022 has been entered.
Response to Amendment
In response to the amendment received on November 16, 2022; entered as per the RCE filed on December 8, 2022:
Claims 1, 3, 19, 20, 26, 32, 33, 35 and 50-52 are pending;
The 112a rejection to claim 26 stands;
The 112b rejection is withdrawn in light of the amendment which reenters the material formula to claim 1; 
The prior at rejections to Wu are withdrawn in light of the amendment in favor of a new grounds of rejection stated below.
Information Disclosure Statement
The information disclosure statements filed December 8, 2022 and December 12, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.  Note that the relevance of the citation to Drauz et al. (U.S. Patent No. 5,670,652 listed in the IDS filed December 12, 2022) is not clear as the instant invention relates to battery active materials whereas Drauz relates to a method of producing an optically active, 4-substituted (S)-2-oxazolidone.  Clarification is respectfully requested. 
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26, previously dependent upon a different formula has been amended to be dependent upon claim 1.  According to the disclosure, when y=0.30, x ranges from 0.175 to 0.2 (see page 3 of the specification) which is different from the broader range of claim 1.  

    PNG
    media_image1.png
    89
    858
    media_image1.png
    Greyscale
Therefore, claim 26 is held to introduce new matter as it defines y in combination with a range of x larger than what the disclosure teaches.   If Applicant desires to claim the value of y as in claim 26 it should also include the corresponding narrower range for x as disclosed.  Since claim 26 does not do such, the amendment is held to introduce new matter into the application by unduly combining y=0.30 with the broader range of x of claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 19, 20, 26, 32, 33, 35 and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. “Synthesis and electrochemical behavior of Li[Li0.1Ni0.35-x/2CoxMn0.55-x/2]O2 cathode materials.”
As to claims 1 and 32, Kim teaches of a cathode material having the general formula Li[Li0.1Ni0.35-x/2CoxMn0.55-x/2]O2 wherein the value of x for Kim includes x=0.3 (Co is 0.3 which is the same value for y of the instant claims).  Kim further teaches of methods for providing this cathode material in a battery and cycling the secondary battery comprising the cathode material therein.  Thus Kim teaches of a method, having the same cathode material therein and, upon operation of the battery having said material, will inherently provide for methods for increasing charge capacity and suppressing gas evolution.
As to the particular cathode material, when x=0.3, the equation of Kim is satisfied as follows:
Li[Li0.1Ni0.35-x/2CoxMn0.55-x/2]O2
Li[Li0.1Ni0.35-0.3/2Co0.3Mn0.55-0.3/2]O2
Li[Li0.1Ni0.35-0.15Co0.3Mn0.55-0.15]O2
Li[Li0.1Ni0.2Co.3Mn0.4]O2
or
Li1.1Ni0.2Co.3Mn0.4O2.
	For this material, Ni=0.2 (x=0.2 as in claims 1/32); Co=0.3 (y=0.3 as in claims 1/32).
	Upon inserting these values (Ni=0.2 (x=0.2); Co=0.3 (y=0.3)) into the formula of instant claims 1/32,
 
    PNG
    media_image2.png
    92
    409
    media_image2.png
    Greyscale

The following is satisfied for Li and Mn: Li=4/3-2*0.2/3-0.3/3=1.11 and Mn=2/3-0.2/3-(2*0.3)/3=0.4.  Thus when Co is 0.3 and Ni is 0.2, Li=1.1 and Mn=0.4 from the formula of claims 1/32, thus resulting in a composition Li1.1Ni0.2Co.3Mn0.4O2 which is identical to that of Kim shown above, Li1.1Ni0.2Co.3Mn0.4O2. Again, as the cathode material of Kim is subjected to cycling in a lithium rechargeable battery and as the cathode material is the same for Kim as in claims 1/32, the battery and method of operating the battery of Kim will have the same expected benefits as the instant invention when incorporated into a cathode and a corresponding battery and subjected to charge/discharge cycling.  In addition, Kim teaches that cobalt doping of these materials was shown to improve electrochemical performance, including charge capacity relative to a material without cobalt.  Thus Kim teaches of methods for increasing charge capacity (claim 1).  Accordingly the disclosure of Kim sufficiently anticipates the methods of claims 1 and 32. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). MPEP § 2112.
As to claims 3 and 35, the value of nickel is 0.2 (x=0.2) and the value of cobalt is 0.3 (y=0.3).  Thus the sum of the two is 0.5 which is greater than 0.3.  
As to claims 19 and 51, the compositions of Kim are layered structures (abstract and examples).
As to claims 20 and 52: Kim discloses that layered lithium nickel cobalt manganese oxides can be represented alternatively via a ternary solid solution from a mixture of LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2.  As shown above, when x=0.3 for Kim, Kim satisfies the material of claims 1 and 32.  Kim further recognized that such materials can alternatively be expressed via a ternary solid solution from a mixture of LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2 and, for Co=0.3 and Ni=0.2 (x=0.2, y=0.3 of the claims), the material of Kim, can be expressed in the alternative manner as in claims 20 and 52. As the same materials are present in the ternary phase diagram and show a diagram which discloses all ratios of the ternary components.  
As to claim 26, the value of cobalt is 0.3 (y=0.3).
As to claim 33, given the same chemistry of the battery system of Kim and the same chemistry of the cathode material of Kim as applied to claim 32 above, further including minor amounts of cobalt therein, the composition will expectedly suppress gas evolution therein including gases such as molecular oxygen and/or carbon dioxide. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). MPEP § 2112.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 50 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. “Synthesis and electrochemical behavior of Li[Li0.1Ni0.35-x/2CoxMn0.55-x/2]O2 cathode materials.” as applied to claim 32 above.
Note that claim 50 only appears to recite a condition for the equation when a variable y, is set to a desired number (0.35).
Given the formula of Kim, upon modifying the amount of cobalt to be 0.35, the substation of this quantity into the formula of Kim will result in the same level of nickel, 0.175, as recited in claim 50.
As discussed above, Kim teaches of a general formula:
Li[Li0.1Ni0.35-x/2CoxMn0.55-x/2]O2
when x=0.35, the equation of Kim is satisfied as follows:
Li[Li0.1Ni0.35-x/2CoxMn0.55-x/2]O2
Li[Li0.1Ni0.35-0.35/2Co0.35Mn0.55-0.35/2]O2
Li[Li0.1Ni0.35-0.175Co0.3Mn0.55-0.175]O2
Li[Li0.1Ni0.175Co.3Mn0.375]O2
or
Li1.1Ni0.175Co.35Mn0.375O2.
	For this material, Ni=0.175 (x=0.175 as in claims 50); Co=0.35 (y=0.35 as in claims 50).
	Any allegation to the difference between 0.3 and 0.2 of Kim and 0.35  and 0.175 of claim 50 is held to be to be minor differences as there is no showing of criticality and the disclosed invention applies to amount of nickel and cobalt that are present in the same amounts as in Kim.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
	Furthermore, it is of routine skill in the art to vary the stoichiometric ratios of nickel, cobalt and manganese in a lithium-nickel-cobalt-manganese oxide composition to improve electrochemical performance.  Thus in the absence of a showing of unexpected results associated with a particular range of these elements together, the varying of such elements in combination to different stoichiometric rations would have been routine optimization in the art in attempt to achieve desired electrochemical performance.  
Kim is similarly drawn to ternary solid solution cathode materials having mixtures of LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2.  Kim includes the ternary phase diagram of the three component system which can include an array of ratios of the components therein, including Co=0.3 which is held to be near to 0.35.  One of ordinary skill in the art would have found it to be of routine optimization in accordance with the teachings of Kim and the ternary solid solution diagram for of LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2.  Optimization of these compositions would have provided the predictable result of improved electrochemical performance relative to the ratio of cobalt, nickel and manganese in the ternary solid solution.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the amount of cobalt to be around 0.3 or near such as taught by Kim since it would have included an effective amount of cobalt therein and resulted in a cathode material having improved capacity and rate capability. Furthermore it is generally understood that differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).   It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive.
Regarding the 112a rejection to claim 26:
Applicant argues that the ranges of claim 26 are supported by the originally filed disclosure.  
The Examiner respectfully disagrees.
Applicant’s argument has been considered but is not persuasive.  The Examiner does not contend that the disclosure does not support an array of ranges.  However the ranges of claim 1 have been amended during prosecution to narrow the amounts of x and y (nickel and cobalt) in the claimed cathode material.  In particular claim 1 limits to x ranging from 0.175 to 0.225 and y ranging from 0.30 to 0.35.  
Claim 26 recites that y is 0.30.   Again, as stated above and in the previous Office Action, according to the disclosure, when y=0.30, x ranges from 0.175 to 0.2 (see page 3 of the specification) which is different from the broader range of claim 1 (x ranging from 0.175 to 0.225).  

    PNG
    media_image1.png
    89
    858
    media_image1.png
    Greyscale

In addition, upon review of the various examples in the tables on pages 7-8, it is evident that when the amount of cobalt (y) is either 0.30 or 0.35, the corresponding amount of nickel (x) is either 0.2 or 0.175 only.  Therefore, by selecting a particular value for cobalt as in claim 26, y=0.30, the suitable scope of x is only 0.175 to 0.2 (excludes amounts greater than 0.2 up to 0.225 as recited by the range of x in claim 1).
Therefore, claim 26 is held to introduce new matter as it defines y in combination with a range of x larger than what the disclosure teaches.   If Applicant desires to claim the value of y as in claim 26 it must also include the corresponding narrower range for x (x ranging from 0.175 to 0.2 rather than 0.175 to 0.225 as recited in claim 1), consistent with the disclosed invention.  Since claim 26 does not do such, the amendment is held to introduce new matter into the application by unduly combining y=0.30 with the broader range of x of claim 1.
Hence the rejection stands.
As to the prior art rejections of record:
	Applicant alleges that a skilled artisan would not have had any reason to modify Wu based on Kim to modify the amount of cobalt to be in the range of amended claims 1 and 32, particularly where the amount of cobalt ranges from 0.30 to 0.35.
This argument is not persuasive as the prior art rejection has been withdrawn in favor of the prior art rejections to Kim above.  It is noted that the amendment to the claims defines a general formula readily disclosed by Kim and during normal operation (cycling of Kim) as the battery therein has the same cathode materials, the method of operating will expectedly increase charge capacity (claim 1) and  suppress gas evolution (claims 32 and 33).
The record fails to provide any clear and convincing evidence that the results achieved by any narrower ranges of the instant invention as claimed are unexpected compared to the disclosed broader inventive ranges.
Accordingly, the prior art rejection of record stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725